SHAHOOD, J.
Appellant seeks review of his habitual felony offender sentence entered on re*920mand to the state circuit court following the grant of his petition for habeas corpus by the Eleventh Circuit Court of Appeals. We have jurisdiction because appellant has raised issues which must be resolved by application of Florida’s sentencing laws. See generally Branan v. Booth, 861 F.2d 1507 (11th Cir.1988)(issues of state law are to be raised only in state courts and are not cognizable in federal habeas actions); see also Duncan v. Henry, 513 U.S. 364, 115 S.Ct. 887, 130 L.Ed.2d 865 (1995)(a defendant must first exhaust all state claims before seeking relief in federal court, even when claiming violation of federal due process rights). We are unpersuaded by appellant’s arguments which either were, or should have been, raised in prior appeals. Accordingly, we affirm his sentence.
AFFIRMED.
POLEN, J., and GARDINER, ANA I., Associate Judge, concur.